Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2021 was filed on/after the mailing date of the application on 05/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental/physical process of receiving, analyzing, and outputting information without significantly more. The claim(s) recite(s):
Regarding claim 1, the claim is directed at receiving a request, determining how to perform the requested action, and providing information for how to perform the requested action. These steps can be performed mentally/physically by someone who has the knowledge. The actual steps for performing the requested action (screen sharing/casting) is not actually performed and therefore the steps are capable of being performed mentally/physically.
This judicial exception is not integrated into a practical application because the actual steps for performing the requested action (screen sharing/casting) is not actually performed, and the claims merely receive, analyze and output information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, though the claim includes 
Regarding claims 2-9, the claims are directed at specifying and outputting information, which can be performed mentally/physically by making a mental determination, and vocally outputting the information. The actual steps for performing the requested action (screen sharing/casting) is not actually performed and therefore the steps are capable of being performed mentally/physically.
This judicial exception is not integrated into a practical application because The actual steps for performing the requested action (screen sharing/casting) is not actually performed, and the claims merely receive, analyze and output information. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, though the claim includes elements such as an application, processor, terminal, and devices, merely communicating between devices is extra-solution activity, and the end result of the processing never occurs.

Regarding claims 10-11 the claim inherit the same rejection as claim 1 above. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 20090228801 A1).

Regarding claim 1, Lee teaches an information processing system comprising: (0015; conferencing system)
a reception processor which receives a display request for displaying a display screen of a first user terminal (device of user who wants the share their desktop) on one or a plurality of display devices, (0093; request from participant to share his/her desktop) from the first user terminal of a first user among a plurality of users participating in a conference; (0138; Fig 9; Users in a conference Lobby with no sharing being performed, after a user has joined the conference)
a specifying processor which specifies a first display application (Bridgit conferencing software) for enabling the display screen to be shared by all the users participating in the conference, of display applications which can be used in each of the first user terminal and the one or plurality of display devices, (other applications on the user device) when the display request has been received by the reception processor; (The examiner respectfully notes that a devices processor must be able to determine what application is being used and that is being executed which is equivalent to specifying a first display application; 0065; Desktop sharing application that permits computers to share displayed information; 0079-0083; shows downloading, installing, and accessing that conference using a software that includes desktop sharing application; therefore when a user selects to initiate desktop sharing the device tells that processor which application is being used, otherwise the processor and the application would not be capable of interacting)
 and an output processor which outputs a display (display) instruction including information of the first display application (information and prompts) specified by the specifying processor, to the first user terminal (sharing user device)  (0037-0040; Fig 14; Fig 15; Figs. 36-39; When screen sharing is requested and initiated by a user and the application is running, and the user is in the conference already, the system sends pop-up boxes for instructions and information about the initiation of the screen sharing; 

Regarding claim 6, Lee teach the information processing system according to claim 1, and is disclosed above, Lee further teaches wherein the output processor outputs, to the first user terminal, the display instruction including identification information of the first display application and connection information for connecting the first user terminal 30Attorney Docket No.: US84752 and the display device (Fig 38; shows application information “Bridgit Data” and connection information for screen sharing with any other device in the conference)

Regarding claim 7, Lee teach the information processing system according to claim 1, and is disclosed above, Lee further teaches wherein the output processor outputs, to the first user terminal, the display instruction including identification information of the first display application and connection information for connecting the first user terminal and a first display device, and outputs, to the first display device, the display instruction including the identification information of the first display application and connection information for connecting the first display device and a second display device  (Examiner notes that this is for every user in the conference and therefore is equivalent to first and second user, and can be used for displaying desktop data on other user devices (equivalent to first and second display device) Fig 38; shows application information “Bridgit Data” and connection information for screen sharing with any other device in the conference)
 
Regarding claim 8, Lee teaches the information processing system according to claim 1, and is disclosed above, Lee further teaches wherein the output processor outputs, to the first user terminal, the display instruction including identification information of the first display application and connection information for connecting the first user terminal and a first display device,  (Examiner notes that this is for every user in the conference and therefore is equivalent to first and second user, and can be used for displaying desktop data on other user devices (equivalent to first and second display device) Fig 38; shows application information “Bridgit Data” and connection information for screen sharing with any other device in the conference)  and outputs, to a second user terminal, the display instruction including the identification information of the first display application and connection information for connecting the second user terminal and a second display device.  (Examiner notes that this is for every user in the conference and therefore is equivalent to first and second user, and can be used for displaying desktop data on other user devices (equivalent to first and second display device) Fig 38; shows application information “Bridgit Data” and connection information for screen sharing with any other device in the conference)

Regarding claim 9, Lee teaches the information processing system according to claim 1, and is disclosed above, Lee further teaches wherein the reception processor receives the display request (desktop sharing request) when a predetermined operation (selecting click here to share your desktop) has been performed by the first user on an operation screen (GUI) displayed on the first user terminal (Fig 39; click here to share your desktop)

Regarding claim 10 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a method claim 0002 method.
Regarding claim 11 the claim inherits the same rejection as claim 1 above for reciting similar limitations in the form of a non-transitory computer readable medium claim 0065 conferencing software stored on the computer and executed by computer processors





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20090228801 A1) in view of Sugano et al. (US 20180331840 A1)

Regarding claim 2, Lee teaches the information processing system according to claim 1, and is disclosed above, Lee does not explicitly teach wherein the specifying processor specifies a participation location of each of all the users who participate in the conference, and specifies the display device installed at the specified participation location
In an analogous art Sugano teaches wherein the specifying processor specifies a participation location of each of all the users who participate in the conference, (0028-0032; 0039; 0055; conferencing between locations of participants, conference location A and conference location B using location identifiers)
 and specifies the display device installed at the specified participation location(fig. 6; 0028-0032; 0039; 0055; 0114-0115; The system identifies terminals and conference apparatus which includes a display device, at the location and is associated with location ID)

	The suggestion/motivation for doing so is to be able to add functionality to conference members 0005-0007.

Regarding claim 3, Lee in view of Sugano teach the information processing system according to claim 2, and is disclosed above, Lee further teaches wherein the specifying processor specifies the display application which can be used in the display device, in association with each of the specified display devices (0079; Providing by the server a screen sharing application to be downloaded and used by the participant device (equivalent to display device))

Regarding claim 4, Lee in view of Sugano teach the information processing system according to claim 3, and is disclosed above, Lee further teaches wherein the specifying processor specifies the display application that can be used in the first user terminal (0079; Providing by the server a screen sharing application to be downloaded and used by the participant device (equivalent to display device) if not already installed, then it will install the software)

Regarding claim 5, Lee in view of Sugano teach the information processing system according to claim 4, and is disclosed above, Lee further teaches wherein the specifying processor specifies the first display application for enabling the display screen of the first user terminal to be displayed on all the display devices, of the display application which can be used in the display device and the display application which can be used in the first user terminal (0065; 0079-0080; 0082; determining if the users (sharing user and receiving user) have the desktop sharing application on their devices, and if the applications are not downloading and run the desktop sharing application for sharing content between the participants devices using the application)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451